DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 08/25/2021. 

Status of Claims
Applicant’s amendment amended claims 1-3, 5-10, and 12-20. Claims 1-20 are currently pending and have been rejected as follows.

Response to Amendment
	The objections to claims 3, 6, 7, 10, 13, 14, 17, 19, and 20 in the previous office action are withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 112(b) rejection(s) of claims 2, 5, 7, 9, 12, 14, 16, and 18-20 for the reasons set forth previously are overcome by the amendments to the claims. The rejection of claims 14 and 20 described in the previous office action is maintained the amendments to the claims being insufficient to address the identified issue. Claims 1-20 are also newly rejected under 112(b) for the reasons described herein. 
	The 35 U.S.C. 101 rejection of claims 1-4, 6-11, 13-17, and 19-20 is maintained, a revised rejection addressing the amendments to the claims is set forth below. 
	The 35 U.S.C. 103 rejection(s) of claims 1-4,6-11, 13-17, and 19-20 in the previous office action are withdrawn in view of the amendments to independent claims 1, 8, and 15. However, the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot in view of the new grounds of rejection herein. The 35 U.S.C. 103 rejection of claims 5, 12, and 18 is maintained as the combination of Koitz, Naganathan, and Sarvanan teaches the amendments to parent claims 1, 8, and 15 as described below. 

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant argues that the claims fail Prong 1 of the analysis because they do not recite any abstract ideas falling within the enumerated groupings of abstract idea, i.e. “While Applicant does not concede to this interpretation of claim 1, Applicant submits that even if claim 1 were directed to such a concept, the alleged abstract idea does not fall within any of the subject matter groupings of abstract ideas enumerated in the 2019 Guidance (i.e. "Mathematical concepts," "Certain methods of organizing human activity," or "Mental Processes"). Therefore, for at least this reason, claim 1 does not recite an abstract idea, failing Prong One of the USPTO's required analysis.” (Remarks P. 13-14). Examiner finds this argument unpersuasive. The claims recite steps, as identified in the rejection below, used to output a recommendation of a workplace set-up based on meeting participant preferences which falls within the grouping of “Certain methods of organizing human activity” because it is part of commercial interactions such as business relations and/or includes the management of personal behavior or relationships or interactions between people to facilitate management and set-up of a meeting based on the participants who will attend the meeting. Additionally the claims include steps of “collecting”, “identifying”, “determining”, “collecting”, “determining”, and “outputting” which include data observations, evaluations, judgements or opinions capable of being performed mentally or with the aid of pen and paper and thus fall well-within the “Mental Processes” grouping as well. Therefore, because the claims recite limitations falling within at least one of the aforementioned groupings of abstract concepts the claims clearly recite an abstract idea when analyzed under Step 2A-Prong 1.
Applicant argues “that claim 1's features are integrated into the practical application of a computer-based monitoring system. For example, claim 1 recites "determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package, wherein determining the list of participants comprises: monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting;" (emphasis added). By integrating these features to the environment of a monitoring system, claim 1 integrates the features - and any associated abstract ideas - into a practical application (e.g. monitoring participants in real time), thereby rendering claim 1 subject matter eligible.” (Remarks P. 14). Examiner finds this argument unpersuasive. The element(s) referenced by Applicant of collecting data from a “monitoring package” and “monitoring participation attendance in real time” by various alternative types of “tracking” participants, e.g. “badge scanning”, “by a video camera”, or “meeting logins”, which are recited at a high-level and though not explicitly recited appear to 
For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained. See the rejection herein for further detail. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recite “wherein determining the list of participants comprises: monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting;” however there is insufficient written description support for the claimed subject matter. Noting that as recited in the claims the “monitoring participation attendance in real time” is performed to “determine the list of participants” for the upcoming meeting. Applicant’s disclosure fails to describe how tracking attendance at a meeting in real time is used to determine a participant list for a future “upcoming meeting”. In other words, the other limitations in the claims are clearly directed to steps performed in advance of the meeting and resulting in “outputting a workplace arrangement for the upcoming meeting”, e.g. including outputting a recommended seating arrangement or table set-up (e.g. Spec: [0008]: “Certain settings (e.g., table layout) can be acquired by embodiments of the present invention based on a prior knowledge of list of in-person participants”, i.e a list of who will be at the meeting; [0033]), and there is no description in the disclosure that real-time monitoring of attendance is used to “determine a list of participants for an upcoming meeting” in order to determine and “output a workplace arrangement for the upcoming meeting”. 
The Specification at most recites the use of real-time data to adjust dynamic settings (Spec: [0008]: “while other settings (e.g., lighting/temp) can be dynamically adjusted based on the real time detection of participants”; [0027] “suggestion component 122 can determine the list of in- person participants by monitoring participation attendance in real time by sensing who enters the room, via a camera/video component not depicted in FIG. 1, tracking employee work/meeting login and/or tracking employee badge scanning to enter a conference room.”) which is distinct from the suggesting/outputting of recommended layouts, configurations, etc. “for an upcoming meeting” as set forth in the claimed embodiment. Furthermore, although Applicant’s disclosure recites that real time detection can be used to dynamically adjust settings, Applicant’s disclosure fails to describe “how” these input variables/data of “monitoring participation attendance in real time…” are translated into the determined result of “the list of participants for the upcoming meeting”, e.g. how is the data collected via “badge tracking” used to determine the resulting “participant list”, (MPEP 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”, “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.”)
Additionally, Examiner finds that the disclosure fails to recite any “tracking” by a video camera participants that enter a meeting, at most the disclosure describes “sensing who enters the room, via a camera/video” [0027] and there is no disclosure of any continuous “tracking” of the “sensed” people via a camera/video. (MPEP 2163(I)(B): In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus). The mere broad disclosure that the video/camera is used to “sense” participants at the meeting is insufficient to show that Applicant had possession of “tracking” these participants, e.g. throughout the meeting.
For at least these reasons, claims 1, 8, and 15 fail to satisfy the written description requirement and recite new matter. Claims 2-7, 9-14, and 16-20 are rejected under 112(a) by virtue of their dependency on rejected parent claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “wherein determining the list of participants comprises: monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting;” however it is unclear what is meant by “sensing” as the claim recites a list of alternatives as separated by commas and there is no further description beyond 
Claims 14 and 20 recite “program instructions to generate feedback based on the meetings outcome” however there is insufficient antecedent basis for “the meetings outcome” and it is unclear if or how it relates to antecedently recited “the upcoming meeting”. Examiner interprets and recommends the claims recite --program instructions to generate feedback based on  meeting outcomes-- similar to independent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for determining workplace set-ups based on meeting participant preferences. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-4, 6-7), “computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices” (claims 8-11, 13-14) (Spec: [0056]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other system” (claims 15-17, and 19-20).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in representative independent claim 1 (claims 8 and 15 reciting the same or substantially similar claim limitations):
collecting participant preference information and meeting data …
identifying an upcoming meeting for the user according to the meeting data; 
determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting …(Finding that under the broadest reasonable interpretation of the claims “conversation threads” is merely descriptive of the content of the data analyzed, e.g. email messages or other communication data, which is capable of being observed or analyzed mentally, the claims failing to recite any particular details or elements of how conversation “threads” are extracted from the monitoring package or how a list of participants is determined from the conversation threads, instead the claims are merely recited at a high-level not particular to any technological means of performing the claimed “determining” and thus found to merely recite an abstract idea [applied on a general purpose computer as discussed below under step 2A-prong 2] of determining the participants for a meeting based on a series of messages, e.g. based on e-mail messages or calendar invites being addressed to participants, which is at least an observation or evaluation capable of being performed in the human mind and/or using pen and paper.) 
collecting a set of participant preference information for the participants in the list of participants including the participant preference information for the user; 
determining a workplace set-up for the upcoming meeting based on the set of participant preference information; and 
outputting a workplace arrangement for the upcoming meeting. (Finding that under the broadest reasonable interpretation of the claim the “outputting a workplace arrangement” includes the suggesting or outputting of space layouts and configurations for the meeting room [to be implemented, e.g. by a user] (e.g. Spec: [0008]; [0033]), i.e. is merely a providing, e.g. notification or display, of the results of the analysis, and does not require any actual implementation of said arrangement, e.g. automatic control of lights or temperature etc. (see claims 5, 12, and 18 discussed below))

In Claims 2, 9, and 16: generating a data model for the participants based on the set of participant preference information and participant data.  
In Claims 3, 10, and 17: further comprising determining an overall preferred setting of the participants attending the upcoming meeting, wherein determining the overall preferred settings comprises: 
analyzing the set of participant preference information;  
P201803814US01Page 24 of 31intersecting the participant preference information of the participants attending the upcoming meeting; 
weighing the participant preference information of the participants attending the detected upcoming meeting based on participant hierarchy.  
In Claims 4, 11, and 17: wherein intersecting further comprises: identifying common characteristics in the participant preference information. 
In Claims 7, 14, and 20: further comprising: generating feedback based on meeting outcomes, wherein generating feedback comprises:
[providing surveys to] the participants about the effectiveness of the meeting; and 
comparing feedback input received from the participants with  previous feedback input from the participants from similar meetings.  
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed determining workplace arrangement/set-up for an identified upcoming meeting according to participant preferences for participants identified for the upcoming meeting based on conversation threads/data, including generating a model to determine an overall preferred setting of the participants based on intersecting and weighting preference information, and generating and comparing feedback based on surveys to participants based on effectiveness of the meeting, is found to correspond to the category of:
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claimed limitations identified above, including 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because the abstract idea(s) identified above, including the determination of workplace set-ups based on participant preferences and meeting data, are business or commercial interactions performed in the management and organization of business facilities and/or in the management or organization of meetings or interactions between people. 
Step 2A – Prong 2: Claims 1-4, 6-11, 13-17, and 19-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims include the additional elements:
“A computer-implemented method comprising:” (claim 1), “A computer program product for setting up a room, the computer program product comprising:  P201803814US01Page 25 of 31one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising:” (claim 8), and “A computer system for setting up a room, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising:” (claim 15), and “storing the access credentials on a database” (claims 6, 13, and 19), however the aforementioned elements merely amount to generic computer components (Spec at least: [0046]-[0049], Fig. 1, 3; [0017]) used to “apply” the abstract 
“creating a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile” (claims 1, 8, and 15), “collecting participant preference information and meeting data from the monitoring package;” (claims 1, 8, and 15), and “determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package” (claims 1, 8, and 15), however the continuous collecting/monitoring for “integrating” data from multiple sources, e.g. for storage and combined usage as part of the abstract idea analysis, merely amounts to insignificant extra-solution activity, i.e. pre-solution data gathering, and thus the aforementioned elements fail to integrate the abstract idea into a practical application (MPEP 2106.05(g));
“wherein determining the list of participants comprises: monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting;” (claims 1, 8, and 15) however the aforementioned monitoring of participation attendance in “real time” by one of the various forms of “tracking” recited in the alternative merely amounts to insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
wherein integrating and creating the monitoring package further comprises: receiving access to the PIMS and social network profile is granted via access credentials provided by the user, wherein integrating enables read and write access to calendar applications, e- mail applications, and social media networks associated with the user; and storing the access credentials on a database.” (Claims 6, 13, and 19), however the aforementioned elements further limit the “integrating” and “creating” of the monitoring package as recited in parent claims 1, 8, and 15 and thus are found similarly to be merely part of the insignificant pre-solution activity, including data gathering, i.e. the accessing the data based on credentials received from a user and enabling “read” access, and data storage 
“displaying, by a user interface on a computing device, one or more responsive prompts and e-mail surveys to the participants about the effectiveness of the meeting” (Claims 7, 14, and 2), however the aforementioned elements of displaying prompts and e-mail surveys by a user interface of a computing device is merely an attempt to limit the abstract idea including collecting feedback regarding the meeting to a particular technological environment of electronic surveys, e.g. using e-mail or other messaging prompts or notifications, merely displayed on a general purpose computer (MPEP 2106.05(h)) and thus fails to integrate the abstract idea into a practical application, furthermore the aforementioned elements are additionally merely part of insignificant extra-solution activity, e.g. post-solution data output activity, that at most includes transmitting and displaying the prompt and e-mail survey to a user via a user interface of a general purpose computer and thus further fails to integrate the abstract idea into a practical application (MPEP 2106.05(g)). 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), including attempting to limit the abstract idea to a particular technological environment/field of use of providing electronic communications/surveys as part of the post-solution activity (MPEP 2106.05(h)), and performs insignificant extra-solution activity that merely amount to insignificant data gathering or output steps including: 
the creating of the “monitoring package” by accessing and monitoring various data sources for use in determining preference and meeting data (claims 1, 8, and 15) including retrieving credentials, storing the credentials, and enabling reading and writing of data based on the credentials/access, i.e. the retrieval and storage of data in memory, (claims 6, 13, and 19); 
the “monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting;” to collect various data used to determine the participant list, i.e. by transmitting the data over a network, e.g. from the data source to a server for use in the analysis, (claims 1, 8, and 15);  and 
the “displaying, by a user interface on a computing device, one or more responsive prompts and e-mail surveys” (claims 7, 14, and 20) which includes transmitting the prompt and e-mail survey to the computing device (e.g. from the server) for display to the user
such extra-solution activity further found to be merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, and storing and retrieving information from memory) and the conventionality of “tracking” of attendance via video imaging or badge scanning is further evidenced by: Nawaz et al.1 (P. 376: “VIDEO tracking is a widely researched topic with applications in event detection, surveillance and behavior analysis.”, P. 387: “The proposed measures are suitable for targets modeled in terms of their position and 2D image-plane-occupied area, as commonly considered in the literature”), Trucco et al.2 describing a survey of the state of the art of computer vision/video tracking technology including well-known, commonly used methods (e.g. P.520: “A well-known solution from control theory is the Kalman filter (KF) [12], a well- known optimal, recursive estimator of the state of a dynamic system. KFs have been adopted widely in video tracking in air”, P. 521: “This section presents some fundamental video tracking techniques developed by the computer vision community.”) and Kortuem et al.3 (P.44,col.1: “The Internet of Things is partly inspired by the success of RFID technology, which is now widely used for tracking objects, people, and ani-mals.”). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to determining workplace set-ups based on meeting participant preferences. 
	Claims 1-4, 6-11, 13-17, and 19-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Koitz et al. US 20180204147 A1 (hereinafter “Koitz”) in view of
Naganathan et al. US 20170316383 A1 (hereinafter “Naganathan”), in further view of
M. Saravanan and A. Das, "Smart real-time meeting room," 2017 IEEE Region 10 Symposium (TENSYMP), 2017, pp. 1-5, doi:10.1109/TENCONSpring.2017.8070069. (hereinafter “Saravanan”).
Claim 1,
Koitz teaches: A computer-implemented method comprising: (Fig. 2-3)
collecting participant preference information and meeting data from the monitoring package; (Fig. 2-3; [0053] In some embodiments, the server S2 comprises an interface I1 to receive the information RI2 regarding rooms, the information PMI2 regarding a planned meeting, and the information PIS, PID regarding participants. In some embodiments, the interface I1 is configured to receive this information wireless (e.g. via WLAN).; [0016]: The method may include (ST2) providing planned meeting information regarding a planned meeting to the room allocation system, wherein the providing participant information regarding a plurality of participants of the planned meeting to the room allocation system, wherein the participant information comprises a name, contact information, an availability indicator, and environmental comfort preference information (e.g. temperature, brightness, or air quality preferences) for each of the respective participants.; [0057] In some embodiments, the server S2 receives from the respective invited participants P of a planned meeting individual-related information PIS, PID. The information PIS, PID comprises name, contact information, availability, and comfort information (e.g. preferred room temperature (e.g. 18.degree.-22.degree. degree centigrade, preferred ventilation (e.g. not sitting in flow of air) for the respective participants P in each case. The information PIS, PID regarding participants can be static information PIS (e.g. name. contact information (e.g. email address) or dynamic information PID (derived comfort information of a respective participant by logging and analyzing interaction of the respective participant with room controllers (e.g. thermostats).)
identifying an upcoming meeting for the user according to the meeting data; (Koitz: [0038] The server S1 receives from a computer C2 infor mation PM11 regarding a planned meeting . The information PMI1 regarding a planned meeting comprises the required time or timeframe , the required capacity , and the required infrastructure in the room . 
determining a list of participants for the upcoming meeting …( Fig. 2: P1-Pn ; [0006]: and the participant information for each of the plurality of participants that accepted a meeting invitation by the room allocation system.; [0017]: In some embodiments, the required capacity is automatically determined based on meeting invitees' responses.; [0029]: This enables the determined compromise score to take into account the comfort data (or environmental comfort preferences) of those participants which have accepted to attend the meeting; [0030]: In case a participant rejects the invitation, a new compromise score (without this participant) can be determined.;)
collecting a set of participant preference information for the participants in the list of participants including the participant preference information for the user; (Fig. 2; [0024]-[0026]; [0029]: This enables the determined compromise score to take into account the comfort data (or environmental comfort preferences) of those participants which have accepted to attend the meeting ; [ 0039 ] The server S1 receives from the respective invited participants P1 - Pn of a planned meeting individual - related information P11 - Pin , e . g . , though a building user app where the meeting participant can input his / her preferences in a personal profile . The information P11 - PIn comprises name , contact information , availability , and comfort information ( e . g . preferred room temperature ( e . g . 180 - 22° degree cen tigrade , preferred ventilation ( e . g . not sitting in flow of air ) for the respective participants P1 - Pn in each case .; [0044]: 3 . All these types of preferences , both those manu ally given ( 1 ) and the ones resulting from interventions on room conditions ( 2 ) are sent to the room booking system as input pn for Participant n .)
determining a workplace set-up for the upcoming meeting based on the set of participant preference information;  (Koitz: [0021] In some embodiments , the current environmental conditions ( e . g . , temperature , humidity , etc . ) in the rooms are considered when allocating such that the best fitting rooms according to the compromise score are allocated . Furthermore , this can lead to energy consumption reduc tions , since the conditions in the room allocated already correspond to the preferences of meeting participants .; [ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants .; Abstract: and identifying a specific room resource with a highest generated compromise score .; [0046]: , and ( ii ) supervised algorithms for participant group classification . The latter algorithms cat egory may be used for computing a compromise score that gives the right room to a group of people , based on all their preferences . For instance , when having multiple meeting participants , individual preferences with regard to different comfort and wellbeing characteristics may vary , and through classification we determine the optimum values to fit the largest population .; [0047]: At this point , the optimum conditions for all participants who have accepted the meet ing are calculated by the analytics engine , and the best fitting room is allocated .; also noting: [ 0041 ] FIG . 2 describes an exemplary room booking and allocation scenario , e . g . for an office building . In principle , the scenario described in FIG . 2 is also applicable for booking and allocating desks in open offices .; [0079])
outputting a workplace arrangement for the upcoming meeting. (Koitz: [0023 ] In some embodiments , the computer ( e . g . a server ) sends the information regarding the best suitable room and / or the room which was finally allocated , to computer devices and / or mobile devices ( e . g . smartphones ) of the participants; [ 0041 ] FIG . 2 describes an exemplary room booking and allocation scenario , e . g . for an office building . In principle , the scenario described in FIG . 2 is also applicable for booking and allocating desks in open offices .; [0079])
Koitz fails to teach: 
creating a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile; 
Although Koitz describes collecting meeting information and static and dynamic data that is continuously monitored/logged regarding the participants from various computer systems for integration and determination of preferences ([0038], Fig. 2-3; [0061], [0056]-[0057]; [0014] Some embodiments may include a new dynamic method for allocating rooms/office spaces, based on tenants' personal preferences that are learned over time.; [0046]), Koitz fails to teach integrating personal data with a social network 
determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package; (bold emphasis added)
wherein determining the list of participants comprises: monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting; 
Naganathan however, in analogous art of meeting setup, teaches: 
creating a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile; (Naganathan: Fig. 4; [0026]: Such communication is typically done by email, chat, short message service (SMS) text messaging, social networking, phone, voicemail, in-person, etc. Also, some people maintain blogs, web sites or wiki pages through which they address such topics or subjects. Some of these communication techniques leave an electronic trail of data indicative of the entities involved in the communication, the subjects discussed, and other relevant information. Different communication techniques result (either directly or indirectly) in automatic recording of different types of information regarding the entities and subjects. Email communications, for example, directly leave a detailed record of the parties involved in the communication and the text of the discussion in a storage system of an email server. Blogs directly leave a record of the blog owner, frequent commenters, and the text of the blog post. ; [0032]: An event at the event level 205 is an individual item that belongs, or is linked, to one or more accounts 110-117 in the meeting setup system. Events include data for prior and/or future meetings or appointments logged in calendar applications, prior emails exchanged between email accounts, posts in social networks, attachments (e.g., documents or other artifacts) in emails, chat or SMS messages, etc. ; [0074]: Additionally, the data source services 403 provide the various email, social network, 111-117 of the entities 102-107. ; [0076]; [0085]: Upon starting, the data connectors 405 login (at 501) to the corresponding data source services 403 through an appropriate data channel. To gain such access, the data connectors 405 are previously set up with appropriate user credentials (e.g., usernames, passwords, etc.) for accessing the email accounts, calendar accounts, social networking accounts, etc. of the entities 102-107. ; [0153]:  The data source services 403 must communicate with the computing system 1100 through the network I/O 1105 to provide the various types of data used by the meeting setup system 400 relating to email, chat, SMS text messaging, social networking, phone, voicemail, calendars, blogs, web sites, wiki pages, etc. ; [0030]:  Each account 110-117 at the account level 203 is an entity's ID, handle or designator to an individual service that is investigated or monitored by the meeting setup system. For example, accounts can be designated by an email address, a Facebook™ name, a Twitter™ handle, a meeting room number, or an individual's calendar (among others) for an email account, a Facebook™ account, a Twitter™ account, a meeting room location, or a calendar application, respectively, that are tied into, referenced by, or accessible to, the meeting setup system.; [0091]: For example, the data connectors 405 are continually (e.g., periodically or when triggered) requesting (at 502) the account data from the data source services 403 )
determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package; (bold emphasis added) (Naganthan: Fig. 7; [0106]: The database interface system 401 resolves the meeting request to a context, i.e., the database interface system 401 (through operations of the gateway process 412 and the core processing engine 413) searches for and returns the potential participants (i.e., one or more second participant accounts, e.g., represented by one or more of the other entity ID account vertices 301 and 302) that are most likely to be interested in or needed for a discussion of the proposed topic, the potential documents or other resources that are most likely to be needed during the discussion, a meeting location, and a meeting time. FIGS. 7-10 show examples of processes for automatically identifying the determines or identifies 1) the entity ID account vertices 301 and 302 of the accounts 110-117 that have most recently and most actively been involved with the proposed meeting topic, 2) the entity ID account vertices 301 and 302 of the accounts 110-117 that are most relevant to the proposed meeting topic, and 3) the documents (e.g., for the attachment event vertex 307) that have most recently been associated with the proposed meeting topic, respectively. These accounts and documents are, thus, considered to be potentially most relevant to the proposed meeting topic and represent proposed participants and proposed documents; [0109]: In some embodiments, the processes to determine or identify potentially relevant accounts or documents for a proposed meeting generally involve heuristical approaches with fuzzy matching algorithms to predict meeting information or criteria based on the topics. In some embodiments, the processes may first attempt to match the proposed meeting topic with past meetings, since follow-up or recurring meetings are common. Therefore, if there are previous meetings on the same or similar topic, then some of the criteria for the proposed meeting (e.g., participants, meeting room, etc.) can be taken directly from the historical data for the previous meetings. In some embodiments, the processes may attempt to match the proposed meeting topic with an event vertex generated from a subject line of an email. In some embodiments, the processes may attempt to match the proposed meeting topic with topics extracted from the body portion or other file sections of emails for email event vertices. In some embodiments, a match may not be possible, in which case the meeting organizer may be prompted to refine or change the proposed meeting topic. In some embodiments, if the proposed meeting topic potentially matches multiple topics in the graph database 300, then priority may be given to 1) the topic that most closely matches the proposed meeting topic, 2) the topic generated from a more recent event, 3) the topic generated from an email that is part of the largest email thread, or 4) the topic generated from an email that contains more questions, among other criteria.; [0122 ] The gateway process 412 then determines and assigns ( at 808 ) an event multiplier value to each of the potentially relevant entity ID account vertices 301 and 302 . The event multiplier value is indicative of the potential interest or relevance to the proposed meeting topic of the entity 101 - 107 that owns the email address of the potentially relevant entity ID account vertex 301 or 302 . ; [0123]: For example , if the event or event group vertex 304 - 308 is for an email thread , then a modest event multiplier ( e . g . , with a value of about 0 . 8 , or other appropriate value less than 1 ) is assigned to the potentially relevant entity ID account vertex 301 or 302 , since an email thread can involve many entities 101 - 107 , many of whom may have been relevant to the topic , but actually interested or involved in only very few of the emails . Additionally , if the event or event group vertex 304 - 308 is for an email , and the entity 101 - 107 was the sender of the email or was the only recipient , then it is more likely for the entity 101 - 107 to have a strong interest in or relevance to the topic of that email , so a relatively high event multiplier ( e . g . , with a value of 1 ) is assigned to the potentially relevant entity ID account vertex 301 or 302 . On the other hand , if the entity 101 - 107 was one of many “ TO ” recipients or was a “ CC ” or “ BCC ” recipient , then it is less likely for the entity 101 - 107 to have a strong interest in or relevance to the topic of that email , so a lower event multiplier ( e . g . , with a value of 0 . 9 , or other appropriate value less than 1 ) is assigned to the potentially relevant entity ID account vertex 301 or 302 . In some embodiments , additional calculations for similar multipliers for other types of events ( such as chat sessions , instant messages , wiki pages , blog entries , etc . ) are also performed . For example , a chat or instant message event may be considered more important than an email event , due to the immediacy of those types of communications , so a higher multiplier value may be assigned for these types of events .; [0126]: The gateway process 412 then returns or outputs ( at 811 ) the current relevance weight for each entity ID account vertex 301 - 302 ( or a list that ranks the relevant accounts according to their current relevance weight ) to the process 700 above at 702; Fig. 3: “304”; [0051]: In some embodiments , the edges 311 from the entity ID account vertices 301 and 302 to the email thread event group vertex 304 are of a “ Conversation ” edge type , indicating that the email addresses of the entity ID account vertices 301 and 302 have been involved in the conversation represented by the email thread of the email thread event group vertex 304 .; [0039]: The email thread event group vertex 304 represents, or corresponds to, a group of emails within a conversation or a thread, as defined by email systems that are accessed by the present system and are used 101-107. In some embodiments, the email thread event group vertex 304 is uniquely designated by a thread ID, such as the ConversationID property value (used by Microsoft Exchange™ to identify a conversation thread) or other similar values used by other email systems.;)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz’ system and method(s) as described above, including determining workplace room allocations for planned meetings based on meeting participant preferences, to further include creating a monitoring package by integrating calendar, e-mail, and social networking data for use in determining the workplace arrangement including determining meeting participants based on conversation threads associated with the upcoming meeting collected from the monitoring package in view of Naganathan in order to provide an improvement system and techniques for setting up a meeting between people with minimum human interaction or interference such that users are relieved of the burden of organizing a meeting, errors are in scheduling are avoided or mitigated, and individual productivity is enhanced (Naganthan: [0026]-[0027]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Koitz’ room allocation/arrangement based on user preferences for environmental settings with the monitoring and integrating of various data sources for use in generating meeting proposals including determining proposed participants based on conversation threads monitored taught by Naganathan, as described above, in the same field of meeting optimization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz (Fig. 1-3; [0038]; [0056]-[0057]) describing retrieving from remote devices planned meeting data and participant data for use in determining optimal room arrangements, including receiving preference data via Email and/or other messenger service or building apps [0024]-[0025] or inferring over time ([0014]; [0046]), and Naganathan ([0107]; [0111]-[0112]) describing determining and providing proposed meeting parameters including meeting resources/artifacts such as seating or equipment [0049] and taking into consideration user preferences when scheduling ([0114]; [0115]: “records or learns the behavior or preferences of the meeting organizer (e.g., preferences for particular meeting rooms, meeting at certain times of the day, certain types of meeting room artifacts, particular meeting 

Naganathan fails to teach: 
wherein determining the list of participants comprises: monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting;
Saravanan however, in analogous art of meeting management, teaches: 
wherein determining the list of participants comprises: monitoring participation attendance in real time by tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting; (Saravanan: P.1,col.1, Abstract; P.1,c.2,¶2:“ The sensors collect real-time data of the room and determine the parameters to be controlled such as temperature, relative humidity, pressure, human count, etc.”; P.1,c.2,¶3: “It is designed to allow for a single app or a service to interact with multiple IoT devices, such as sensors attached with lights, heating systems, security cameras and wearables…The data collected from the sensors are directly sent to the cloud for storage which enables the user to view the status of the room from anywhere with access to the internet. The prediction analysis is carried out on the cloud data periodically and depending on the values, a notification is sent to the actuators to initiate specific events. For an example, the presentation created by user relevant to the meeting is sent in advance to the cloud, which transfers it to the gateway in time so that the presentation can be played automatically as soon as the members have assembled for the meeting.”; P.2,c.1,¶1: “An application with more advanced capabilities is discussed in [4], which uses some audio-video analysis to deliver meeting rooms functionality, e.g. presentations keywords extraction, employee identification, and activity awareness.”; P.2,c.1,¶5: “When an access card is displayed in the sensor, the decoded name is checked with the start time and end time. This timestamp is then compared with the current time to grant or deny access accordingly.”; Fig. 1, Fig. 2 “Room Access”; P.3,c.1,¶2: “The RFID/NFC sensor helps in decoding the unique ID associated with a person/attendee. The meticulously placed IR sensors act as the eyes of the platform by detecting the movements inside the room to keep track of attendee’s activities.”; P.4,c.1,¶3: “Once the user enters into the smart room, the PIR sensor detects the person’s movement and switch on the appliances in the room…Certain conditions like minimum required persons to start the meeting can also be sensed through PIR sensor and it will be notified accordingly.”; P.4,c.2,¶1: “When the PIR motion sensor detects a person”; P.4,c.2,¶2: “The data stored in the cloud is updated in real time tracking and helps in booking of queued request.”; P.5,c.1,¶1: “Threshold values are defined for the various sensors used in the room. The sensors will continuously measure the room temperature, pressure and the motion sensor will monitor the people entering and leaving the room. The measured values from the sensors are compared with the predefined threshold values. Whenever the measured value exceeds the threshold value and whenever a person enters the room the microcontroller will send an email alert to the display screen. Actuators are also designed to activate response to the sensors. For example, if the value measured by the temperature sensor is greater than the threshold value, then the actuator is programmed to automatically reduce the AC’s temperature. These actuators are programmed to act automatically in accordance with the sensor’s events.”; P.2,c.2,¶4: “Centralized application server will keep track of the meetings, number of participants)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan’s system and method(s) as described above, including determining workplace allocations based on meeting participant preferences, e.g. comfort preference including temperature, lighting, etc., to include determining meeting participants by monitoring real-time attendance by “tracking meeting logins, sensing, tracking badge scanning of participants entering a conference room, or tracking, by a video camera, participants that enter a meeting” in view of Saravanan in order to utilize a smart meeting room architecture that increases accessibility, security, and ease of use to smoothly carry out and manage meetings and meeting rooms and increases user comfort regarding meeting rooms and utilizing movement detection to control lights and provide power savings, e.g. by turning the lights on when participants are detected and off when no movement is detected (Saravanan: P. 2, col. 1, ¶3: Our SMR setup aims to increase accessibility, security and ease of use. Considering this, we have identified various use cases that resolve the user’s discomforts with regards to meeting rooms. The use cases presented here to cover the most required features to carry out meetings smoothly and to manage the meeting rooms.”; P. 2, col. 1, ¶2; P. 2, col. 2, ¶3: “IR sensors are placed in the meeting room which will trigger the relays when no movement is detected in the meeting room resulting in saving power.”) including providing an improvement over other systems by incorporating sensing and monitoring functionality with actuation of control features (Saravanan: P.3,c.1,¶1: “The AppIoT platform simplifies and improves device production and distribution processes, providing true real-time monitoring and control over connectivity performance removing complexity by providing a single, uniform interface and integration across multiple mobile operator networks. This platform has bi-directional connections with the ‘things’ i.e. our smart meeting room’s gateway on one side and on the other the ‘applications’ i.e. the end user portal to control the actual things. This leads in designing an efficient system with a single control over the architecture.”; P.2,col.1, ¶2: “In contrast to those approaches, our architecture, apart from sensing and monitoring functionality also incorporates with actuating features, such as light and AC control and a pre- setup of the meeting room by loading the presentations, automatic hospitality services as well as efficient booking management.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Koitz/Naganathan, as described above, with the sensing, monitoring, and dynamic device control taught by Saravanan in the same field of meeting room management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz ([0006]; [0015]; [0028]) describing comfort preferences used to determine meeting room allocations including lighting/brightness levels and allowing tracking of user device/appliance interaction for determining preferences over time ([0057]; [0046]; [0026]) and Saravanan (at least  Abstract; P. 3, col. 1,¶2; P. 5, col. 2, ¶1; Fig. 3; P.5,c.1,¶1; P.4,c.1,¶3: “Once the user enters into the smart room, the PIR sensor detects the person’s movement and switch on the appliances in the room…Certain conditions like minimum required persons to start the meeting can also be sensed through PIR sensor and it will be notified accordingly.”) describing automatically managing meeting bookings including receiving meeting request prior to meeting automatically performing required operations to ensure the meeting room meets the preferred ambience and personal preferences of participants at meeting commencement, the booking patterns and preferred settings being learned over time (P. 4, col. 2, ¶2), and keeping track of the meeting for future planning (P.2,c.2,¶4: “Centralized application server will keep track of the meetings, number of participants and size of the rooms and plan cleaning accordingly.”), the results of the combination were predictable (MPEP 2143 A).

Claims 8 and 15 recite the same or substantially similar limitations as method claim 1 with merely further reciting that the method steps are implemented by “A computer program product for setting up a room, the computer program product comprising:  P201803814US01Page 25 of 31one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising:” (claim 8) and “A computer system for setting up a room, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising:” (claim 15) which is also clearly further taught by Koitz (at least: Fig. 2-4; [0035]: “The computer-readable medium and the computer program product having program segments for, when executed on a computer device, causing the computer device (e.g. workstation, desktop computer, laptop, tablet) to implement the method”; [0082]) describing implementing the described method(s) on a computer system and thus claims 8 and 15 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Koitz in view of Naganathan in further view of Saravanan for the same reasons as described above for representative claim 1. 

Claims 2, 9, and 16,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above.
Koitz further teaches: generating a data model for the participants based on the set of participant preference information and participant data.  (Koitz: Fig. 2; [ 0031 ] In some embodiments , the step " generating or computing a compromise score ” is based on deep The server S1 uses an analytics engine based on machine learning algorithms ( e . g . deep learning , artificial neural networks , pattern analysis , supervised algorithms , or unsupervised algorithms ) to compute a compromise score for the participants who accepted to attend the meeting . Deep learning can be implemented using artificial neural networks , pattern analysis , supervised or unsupervised learning algorithms . The room RA which fits for most of the participants according to the compromise score is allocated . The information regarding the allocated room RA ( location : room number , floor , building , etc . ) is sent to the participants P1 - Pn . In some embodiments , computing the compromise score for the participants is performed shortly before the scheduled time of the meeting ( e . g . 1 hour before ) . This enables that only those participants who accepted to attend ( means who will really show up in the meeting ) are taken into account when computing the compromise score . In some embodiments , the computerized system S1 comprises a cloud infrastructure .; [ 0064 ] In some embodiments , there is an analytics engine AE2 configured to compute a compromise score CS that gives the best suitable room to a group of participants , based on the information RI3 regarding rooms , based on the information PMI3 regarding the planned meeting , and based on the information PIS2 , PID2 , especially comfort informa tion , of the respective participants which have accepted to attend the panned meeting . In some embodiments , there is a sender module SM2 to send an identification of the allocated room RA to the computing devices of the participants .; [0029]: . This enables the determined compro mise score to take into account the comfort data ( or envi ronmental comfort preferences ) of those participants which have accepted to attend the meeting and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture ) .)

Claims 3, 10, and 17,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz further teaches: further comprising determining an overall preferred setting of the participants attending the upcoming meeting, wherein determining the overall preferred settings comprises: ([ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e . g . types of comfort information have different importance by computing a compromise score ) . For example , noise can have a bigger impact to the discomfort of some participants than temperature , while for others it can be the opposite; [0029]: . This enables the determined compro mise score to take into account the comfort data ( or envi ronmental comfort preferences ) of those participants which have accepted to attend the meeting and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture ) .; [0030]: In case a participant rejects the invitation, a new compromise score (without this participant) can be determined.; [0047]: At this point , the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine , and the best fitting room is allocated .)
analyzing the set of participant preference information;  ([0046]: , and ( ii ) supervised algorithms for participant group classification . The latter algorithms cat egory may be used for computing a compromise score that gives the right room to a group of people , based on all their preferences . For instance , when having multiple meeting participants , individual preferences with regard to different comfort and wellbeing characteristics may vary , and through classification we determine the optimum values to fit the largest population .; [0047]: At this point , the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine , and the best fitting room is allocated . ; [ 0028 ]-[0029]: . This enables the determined compro mise score to take into account the comfort data ( or envi ronmental comfort preferences ) of those participants which have accepted to attend the meeting and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture )
P201803814US01Page 24 of 31intersecting the participant preference information of the participants attending the upcoming meeting; [wherein intersecting further comprises: program instructions to identify common characteristics in the participant preference information (claim 17)] (Koitz: [ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e . g . types of comfort information have different importance by computing a compromise score ) . For example , noise can have a bigger impact to the discomfort of some participants than temperature , while for others it can be the opposite .; [0046]: This way, space optimization is taken into account and the room booking system chooses the right room size. At this point, the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine, and the best fitting room is allocated. ;  [0045]: 5. The room booking system S1 is linked to an analytics engine which computes the actual preferences for each participant-these are a set of resulting interpolated values from those manually given and those inferred over time (e.g., months, years) based on the interactions of the participant with the rooms (s)he used. Each intervention of a participant to room conditions over time is an artificial neuron, which represents an input for the artificial neural network. For computing the actual preferences, some embodiments employ deep learning using (i) unsupervised algorithms for preference pattern analysis, e.g. patterns of participants' preferences, and (ii) supervised algorithms for participant group classification. The latter algorithms category may be used for computing a compromise score that gives the right room to a group of people, based on all their preferences. For instance, when having multiple meeting participants, individual preferences with regard to different comfort and wellbeing characteristics may vary, and through classification we determine the optimum values to fit the largest population.)
weighing the participant preference information of the participants attending the detected upcoming meeting …([ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e . g . types of comfort information have different importance by computing a compromise score ) . For example , noise can have a bigger impact to the discomfort of some participants than temperature , while for others it can be the opposite)
Koitz fails to teach: 
weighing the participant preference information of the participants attending the detected upcoming meeting based on participant hierarchy.  (bold emphasis added)
Naganathan however further teaches:
weighing the participant preference information of the participants attending the detected upcoming meeting based on participant hierarchy.  (bold emphasis added) ([0110]: the selection of the proposed meeting time is also based on a variety of considerations related to the importance or influence of some of the participants, such as the availability of the person 1) having the highest importance to the proposed meeting topic, 2) having the highest seniority (or job title or relative position in an org chart), 3) who is the meeting organizer, or 4) who “owns” or manages the project to which the proposed meeting topic pertains, among other considerations, since the time of some participants may be considered more valuable than that of other participants who have to adjust their availability accordingly ; [ 0111 ] In some embodiments , with the entity ID account vertices 301 and 302 for the proposed participants and the proposed meeting time  the selection or location of the proposed meeting room is also based on a variety of considerations , such as 1 ) the geographic center of most or all of the meeting participants ' locations , 2 ) the location of the person having the highest importance to the proposed meeting topic , 3 ) the location of the person having the highest seniority ( or job title or relative position in an org chart ) , 4 ) the location of the meeting organizer , 5 ) the location of the person who " owns ” or manages the project to which the proposed meeting topic pertains , or 6 ) the availability of the meeting room artifacts , among other considerations .; [ 0114 ] Additionally , the participants ' time zones , work hours and preferences are taken into consideration when possible . For meetings with participants spanning conti nents , for example , it may be very difficult , if not impossible , to find time slots during everyone ' s work hours . In that case , the time zone and work hour preferences of the geographical area where the majority of the participants ( or of the most senior or highest ranked participant ) are located is used to select meeting time slots .)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz’ system and method(s) as described above, including determining workplace room allocations for planned meetings based on 
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Koitz’ room allocation/arrangement based on user preferences for environmental settings with the monitoring and integrating of various data sources for use in generating meeting proposals including determining proposed participants based on conversation threads monitored taught by Naganathan, as described above, in the same field of meeting optimization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz ([0028]) describing weighting preference data for determining room allocations and Naganathan ([0107]; [0111]-[0112]) describing determining and providing proposed meeting parameters including meeting resources/artifacts such as seating or equipment [0049] and taking into consideration user preferences when scheduling ([0114]; [0115]: “records or learns the behavior or preferences of the meeting organizer (e.g., preferences for particular meeting rooms, meeting at certain times of the day, certain types of meeting room artifacts, particular meeting participants, etc.)”;) and other customer extensions and policies including meal preferences, selection of audio/visual equipment, etc. for the meeting, the results of the combination were predictable (MPEP 2143 A).

Claims 4 and 11,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 3 and 10 as described above. 
Koitz further teaches: wherein intersecting further comprises: identifying common characteristics in the participant preference information.  (Koitz: [ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e . g . types of comfort information have different importance by computing a compromise score ) . For example , noise can have a bigger impact to the discomfort of some participants than temperature , while for others it can be the opposite .; [0046]: This way, space optimization is taken into account and the room booking system chooses the right room size. At this point, the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine, and the best fitting room is allocated. ;  [0045]: 5. The room booking system S1 is linked to an analytics engine which computes the actual preferences for each participant-these are a set of resulting interpolated values from those manually given and those inferred over time (e.g., months, years) based on the interactions of the participant with the rooms (s)he used. Each intervention of a participant to room conditions over time is an artificial neuron, which represents an input for the artificial neural network. For computing the actual preferences, some embodiments employ deep learning using (i) unsupervised algorithms for preference pattern analysis, e.g. patterns of participants' preferences, and (ii) supervised algorithms for participant group classification. The latter algorithms category may be used for computing a compromise score that gives the right room to a group of people, based on all their preferences. For instance, when having multiple meeting participants, individual preferences with regard to different comfort and wellbeing characteristics may vary, and through classification we determine the optimum values to fit the largest population.)
Claims 5, 12, and 18,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz further teaches: 
analyzing meeting space information; ([ 0021 ] In some embodiments , the current environmental conditions ( e . g . , temperature , humidity , etc . ) in the rooms are considered when allocating such that the best fitting rooms according to the compromise score are allocated .; [0063]: FIG . 4 illustrates an exemplary server S3 config ured for allocating rooms , especially meeting rooms , in one or more buildings ( e . g . office buildings , hotels ) . The server S3 comprises an interface 12 , configured to receive infor based on the information RI3 regarding rooms…; [0029]: and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture ) .)
Koitz/Naganathan fails to teach:
dynamically adjusting lights of a room in real-time based on the set of participant preference information.  
Saravanan however, in analogous art of meeting management, teaches: 
dynamically adjusting lights of a room in real-time based on the set of participant preference information.  (P. 1, col. 2, ¶2: “The sensors collect real-time data of the room and determine the parameters to be controlled such as temperature, relative humidity, pressure, human count, etc. Actuators, the output devices impart responsive electronic signals or physical action to control the devices.”; P. 2, col. 2-3, ¶: “Preferred ambience in the meeting room is achieved through the already-present appliances like AC, lighting and TV. The details are provided here…Electrical relays are used to perform ON-OFF control of lighting and other electrical appliances. IR sensors are placed in the meeting room which will trigger the relays when no movement is detected in the meeting room resulting in saving power.”; P. 3, col. 1,¶2: “AppIoT platform updates the microcontroller about a meeting request with the details about the meeting like meeting duration, participant’s unique ID, ambience preference etc. before the meeting commencement. Once the meeting commences, the gateway automatically performs the required operations to bring in the preferred ambience by controlling the appliances in the meeting room.”; P. 5, col. 2, ¶1: “It enables to set up personal  references on temperature, air conditioning, or light intensity, to view historical data on energy consumption, etc.”) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan’s system and method(s) as described above, including determining workplace allocations based on meeting participant 
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Koitz/Naganathan, as described above, with the dynamic device control taught by Saravanan in the same field of meeting room management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz ([0006]; [0015]; [0028]) describing comfort preferences used to determine meeting room allocations including lighting/brightness levels and allowing tracking of user device/appliance interaction for determining preferences over time ([0057]; [0046]; [0026]) and Saravanan (at least  Abstract; P. 3, col. 1,¶2; P. 5, col. 2, ¶1; Fig. 3) describing automatically managing meeting bookings including receiving meeting request prior to meeting commencement describing ambience preferences for the planned meeting and automatically performing required operations to ensure the meeting room meets the preferred ambience and personal preferences at meeting commencement, the booking patterns and preferred settings being learned over time (P. 4, col. 2, ¶2), the results of the combination were predictable (MPEP 2143 A).

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Koitz in view of Naganathan in further view of Saravanan, as applied to claims 1, 8, and 15 above, in further view of 
Lamons et al. US 20160098687 A1 (hereinafter “Lamons”).
Claims 6, 13, and 19,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz fails to teach: wherein integrating and creating the monitoring package further comprises: receiving access to the PIMS and social network profile is granted via access credentials provided by the user, wherein integrating enables read …access to calendar applications, e-e-mail applications, and social media networks associated with the user; and storing the access credentials on a database.
Naganathan however further teaches: wherein integrating and creating the monitoring package further comprises: receiving access to the PIMS and social network profile is granted via access credentials provided by the user, wherein integrating enables read …access to calendar applications, e-e-mail applications, and social media networks associated with the user; and storing the access credentials on a database.  ([0074]; [0076]: The data connectors 405 generally represent appro priate hardware ( e . g . , processors , memory , etc . ) and / or soft ware for connecting to , or accessing , the data source services 403 in order to receive and transmit account data from the data source services 403 to the data preprocessor 406 . For example , one or more data connectors 405 can connect with the data source service 403 of Microsoft OutlookTM to read email and calendar information for the email and calendar accounts of the entity 102 - 107 .; [0085]: Upon starting, the data connectors 405 login (at 501) to the corresponding data source services 403 through an appropriate data channel. To gain such access, the data connectors 405 are previously set up with appropriate user credentials (e.g., usernames, passwords, etc.) for accessing the email accounts, calendar accounts, social networking accounts, etc. of the entities 102-107. These user credentials are entered into the meeting setup system 400 (e.g., through an appropriate data channel from the client devices 404) when the entities 102-107, or someone acting on their behalf, register with the meeting setup system 400 (and provide to the meeting setup system 400 an identification of the data source services 403 that they use). Therefore, the receipt of the user credentials and the registration of the entities 102-107 causes the data connectors 405 (e.g., those corresponding to the data source services 403 identified by the entities 102-107) to transmit login requests (and the user credentials for the entities 102-107) to the corresponding data source services 403, which receive the user credentials and compare them to stored values. A match of received and stored 403 to transmit a login succeed response to the data connector 405.; [0086]: Receipt (and storage) of the login succeed response by the data connectors 405 causes the data connectors 405 to frequently or periodically transmit (at 502) account data requests (for the data associated with the accounts 111-117) to the corresponding data source services 403 through an appropriate data channel. Receipt (and storage) of the account data requests by the data source services 403 causes the data source services 403 to read and transmit the account data (or just account data that is new since a previous request) for the relevant accounts 111-117 to the data connectors 405 through an appropriate data channel. The data connectors 405 receive (and transiently store) the account data at 503.; [0151]: The data storage 1103 generally provides persistent storage (e.g., in a non-transitory computer readable medium 1107) for the programs (e.g., computer-executable instructions) and data used in operation of the processor 1101 and the main electronic memory 1102, such as, but not limited to, a registration unit 1108 for performing the registration of the entities 102-107 and the receipt of the user credentials described above, ; Fig. 11)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz’ system and method(s) as described above, including determining workplace room allocations for planned meetings based on meeting participant preferences, to further include receiving access to the various data sources based on received credentials, enabling read/write access, and storing the credentials in view of Naganathan in order to provide an improvement system and techniques for setting up a meeting between people with minimum human interaction or interference such that users are relieved of the burden of organizing a meeting, errors are in scheduling are avoided or mitigated, and individual productivity is enhanced (Naganthan: [0026]-[0027]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Koitz’ room allocation/arrangement based on user preferences for environmental settings with the monitoring and integrating of various data sources for use in generating meeting proposals including determining proposed participants based on conversation threads monitored taught by Naganathan, as described above, in the same field of meeting optimization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz (Fig. 1-3; [0038]; [0056]-

Naganathan/Saravanan fails to clearly teach: wherein integrating enables read and write access to calendar applications, e-e-mail applications, and social media networks associated with the user; (bold emphasis added)
Although Naganathan describes providing access to read data from the data sources, including e-mail applications, calendar applications, and social media networks (at least [0074] , [0076], [0085]) and describes providing appropriate hardware and software for handling read and write access request for data in the “graph database” ([0082]: The core processing engine 413 generally repre sents appropriate hardware ( e . g . , processors , memory , etc . ) and software for handling read and write access requests for the data in the graph database 300 in the data storage system 402 .”), Naganathan fails to clearly describe providing “write” access to the calendar applications, e-mail applications, and social media networks.
Lamons however, in analogous art of meeting management and scheduling, teaches: wherein integrating enables read and write access to calendar applications, e-e-mail applications, and social media networks associated with the user; (bold emphasis added) ([0096] Upon receipt of the invite (201), the server (119) checks for user availability (203A and 203B) by querying calendar data (105A) and (105B) for each user (103A) and (103B). This query is generally done in the background, without either user (103A) and (103B) being aware of it. A user's (103A) and (103B) calendar data (105A) and (105B) may be stored and/or maintained by the scheduling The scheduling server (119) can then automatically access and perform read/write operations on calendar data (105A) and (105B) without requiring further user interaction, thereby increasing system automation and reducing the burden on users, subject to the technological limits imposed by third party calendaring systems. Again, the master calendar in the event cloud (121) is the definitive source of data for the decision engine (119), though the particular implementation of the data models may vary. For example, a user may not use a third party calendaring system at all, or data from a third party calendaring system may be mirrored, cached, or otherwise duplicated and/or synchronized locally with the master calendar in the event cloud (121). This has the advantage of providing access to calendar data (105A) and (105B) even if third party hosts are unreachable (such as in the case of a network outage or maintenance window), reducing bandwidth usage, and reducing system latency and response time.; [0130]:  The user model may be formed based upon other data as well, such as other platforms publicly available or shared with the system. These include, but are not limited to, Facebook(R), Linkedin R, Twitter R, and other social network ing platforms, or behavioral data, Such as services offered or provided by TraitifyTM.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan/ Saravanan’s system and methods as described above, including meeting management based on monitoring and integrating calendar, e-mail, and social networking data, to clearly include enabling read and write access to the monitored data sources in view of Lamons in order to increase system automation and reduce the burden on users in scheduling events (Lamons: [0096]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Koitz/Naganathan/ Saravanan, as described above including providing .

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Koitz in view of Naganathan in further view of Saravanan, as applied to claims 1, 8, and 15 above, in further view of 
Yaari et al. US 20180046957 A1 (hereinafter “Yaari”).
Claims 7, 14, and 20,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz further teaches: displaying, by a user interface a computing device, one or more responsive prompts and e-mail …to the participants…(Koitz: [0024] In some embodiments, the comfort information (e.g. the environmental comfort preference information (e.g. temperature, brightness, or air quality preferences)) for the respective participants is provided directly to the computer system (e.g. [0025] server) acting as room allocation system or room booking system (e.g. via the query for a room, or by the respective participant). This can be accomplished via Email and/or via a messenger service. In some embodiments, the information regarding comfort 

Koitz/Naganathan/ Saravanan fails to teach: generating feedback based on meeting outcomes, wherein generating feedback comprises:
displaying, by a user interface a computing device, one or more responsive prompts and e-mail surveys to the participants about the effectiveness of the meeting; (bold emphasis added) 
comparing feedback input received from the participants with previous feedback input from the participants from similar meetings.  
Yaari however, in analogous art of meeting management and optimization, teaches: generating feedback based on meeting outcomes, wherein generating feedback comprises: (Yaari: [0105]: In some aspects, as shown at block 406, the method comprises generating an effectiveness score for each meeting of the plurality of online meetings, the effectiveness score being based, at least in part, on the one or more meeting features and representing the effectiveness of the online meeting.; [0045]: Meeting features detector 213 may also detect feedback relating to the effectiveness of the meeting. For example, explicit feedback provided by participants, including questionnaires, surveys, or any other type of explicit participant feedback, may be detected by meeting features detector 213.; Fig. 4)
displaying, by a user interface a computing device, one or more responsive prompts and e-mail surveys to the participants about the effectiveness of the meeting; (bold emphasis added) ([0064] Explicit effectiveness determiner 224 is generally responsible for determining explicit meeting effectiveness scores, which may be determined from explicit feedback provided by participants, including questionnaires, surveys, or any other type of explicit participant feedback (which may be detected by meeting features detector 213). Similar to derived effectiveness determiner 222, explicit effectiveness determiner 224 may include a participant-specific explicit effectiveness determiner 224a and a global explicit effectiveness determiner 224b. As can be appreciated, participant-specific explicit effectiveness determiner 224a may be responsible for determining explicit effectiveness scores for each individual participant and global explicit effectiveness determiner 224b may be responsible for determining  Effectiveness scores that reflect the meeting's effectiveness may be generated and, in one example, be represented as numeric values. Additionally, the effectiveness scores may be determined at a global level, which reflects how effective a meeting was for all participants. Further, the effectiveness of a meeting may be determined for each participant. The participant-specific effectiveness scores may include an overall participant effectiveness score, which represents how effective a given meeting was for a user across all features.)
comparing feedback input received from the participants with previous feedback input from the participants from similar meetings.  ([0004] Additionally, any number of inferences or patterns may be gleaned from the effectiveness scores and related data. As can be appreciated, the inferences and/or patterns may be determined at a global level, or for each participant. As a result, patterns relating to each participant and effectiveness scores for any number of features may be identified and clustered, or grouped, to provide models for predicting an effectiveness of future meetings for the participant.; [0020] Still further, using the determined meeting features, global meeting patterns may be determined by identifying semantically related features and determining correlations between the features. Accordingly, meetings having similar patterns and/or similar global effectiveness scores for a given feature may be clustered or grouped to provide models for determining inferences regarding future meetings or proposed future meetings. Similarly, the participant inferences and/or patterns may be determined based on participant effectiveness scores and related data for all meetings in which a participant  explicit meeting effectiveness scores, which may be determined from explicit feedback provided by participants, including questionnaires, surveys, or any other type of explicit participant feedback (which may be detected by meeting features detector 213). Similar to derived effectiveness determiner 222, explicit effectiveness determiner 224 may include a participant-specific explicit effectiveness determiner 224a and a global explicit effectiveness determiner 224b.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan/Saravanan’s system and method(s) as described above, including providing meeting arrangements based on participant preferences and retrieving customer preference data via email or messaging services, to clearly include generating participant feedback regarding effectiveness of the meeting by displaying prompts and e-mail surveys to collect feedback and comparing feedback from similar meetings in view of Yaari in order to improve meeting scheduling and efficiency of future meetings based on learning meeting patterns ( [0103]; [0107]; Abstract) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Koitz/Naganathan/Saravanan, as described above, including the determining of room arrangements based on participant preferences, with the determining of meeting effectiveness based on participant feedback and comparisons in view of Yaari in the same field of meeting management and optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure describing systems and methods for building management and control based on occupancy detection or preferences etc.: 
WO 2016209711 A1 describing automatic equipment configuration for meetings;
US 20190172165 A1 describing a building resource management system for reserving building spaces
Galvez et al. US 20200064790 A1 describing building management and automation for scheduled events including: [0020] In embodiments, the occupancy information is generated in a number of ways. In one example, occupancy sensors at the spaces detect present attendees by wirelessly receiving identification information from the attendees' user devices. In another example, access control readers that control access to the spaces detect present attendees by receiving identification information from the attendees as they engage with the access control readers. In another example, the occupancy information is generated based on analyzing image data depicting attendees that are present at the spaces.
Xu et al. US20200200422A1 describing building system control and management based on occupancy and preferences of occupants at a shared location
Saleem US 20160080907 A1 
Taneja et al. US 20090265280 A1 describing at least: Abstract: “Presence information within a meeting room is detected and published to users for managing room availability and real time status. Various means such as motion detectors, card readers, log-in mechanisms associated with in-room computers, and the like, are used to detect presence information.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nawaz, Tahir, Fabio Poiesi, and Andrea Cavallaro. "Measures of effective video tracking.” IEEE Transactions on Image Processing 23.1 (2013): 376-388. 
        2 Trucco, Emanuele, and Konstantinos Plakas. "Video tracking: a concise survey." IEEE Journal of oceanic engineering 31.2 (2006): 520-529.
        3 Kortuem, Gerd, et al. "Smart objects as building blocks for the internet of things." IEEE Internet Computing 14.1 (2009): 44-51.